DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/22/2022 has been entered. Claims 1, 2 and 3 have been amended. Claims 12 and 18-19 have been cancelled and claims 20-23 are new additions. Claims 1-11, 13-17 and 20-23 are pending.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.The examiner provides marked-up reproductions of applicable drawings (as needed) to facilitate discussion of the prior art.
Claim Interpretation: The limitation “the tire has a designated mounting direction to a vehicle the tread portion includes a first tread edge located on an outer side of the vehicle when the tire is mounted on the vehicle, a second tread edge located on an inner side of the vehicle when the tire is mounted on the vehicle ” is considered intended use as the limitation does not provide structure which would delineate a tire inside from a tire outside.
Claims 1-5, 7, 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerresheim et al. (US 5,996,661 – of record).
Regarding claim 1, Gerresheim discloses a tire having a tread portion, wherein the tread portion includes an intermediate tread zone 3 – (construed as a first land portion), the intermediate tread zone/first land 3 portion includes a first circumferential edge, a second circumferential edge, and a tread surface between the first circumferential edge and the second circumferential edge, on the intermediate tread zone/first land 3 portion.

    PNG
    media_image1.png
    360
    804
    media_image1.png
    Greyscale

And a plurality of intermediate curved grooves 7 are provided in a tire circumferential direction, each of the intermediate curved grooves 7 extends from a first end on the first circumferential edge side and terminates at a second end within the first land portion, each of the intermediate curved grooves 7 includes a first curved portion on the first end side, and a second curved portion on the second end side. The first curved portion is an arc curve with a radius of curvature having a center on the first circumferential edge side of the curved groove, and the second curved portion is an arc curve with a radius of curvature having a center on the second circumferential edge side of the curved groove, see reproduction of FIG. 1 above.

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First shoulder main groove)][AltContent: textbox (Second shoulder main groove)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second tread edge)][AltContent: textbox (First tread edge)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second curved portion)][AltContent: textbox (First curved portion)][AltContent: textbox (Second end)][AltContent: arrow][AltContent: textbox (First end)][AltContent: arrow][AltContent: textbox (Second circumferential edge)][AltContent: arrow][AltContent: textbox (First circumferential edge)][AltContent: arrow]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


[AltContent: textbox (Crown main groove)]

Moreover, the prior art does not explicitly disclose the tread pattern is configured to have a specified mounting orientation. Therefore, under the broadest reasonable interpretation afforded, one would consider the tread portion includes a first tread edge located on the left side as an outer side of the vehicle when the tire is mounted on the vehicle, a second tread edge located on an inner side of the vehicle when the tire is mounted on the vehicle, a first shoulder main groove 5 continuously extending in the tire circumferential direction between the first tread edge and a tire equator CL, and a crown main groove 2 adjacent to the second tread edge side of the first shoulder main groove, and the first land portion 3 is demarcated between the first shoulder main groove 5 and the crown main groove 6.
Regarding claims 2-5, 7, 10-11, Gerresheim further discloses the first and second curved portions cross an axial direction center position of the intermediate tread zone/first land portion; and where the second end is located between the first circumferential edge and a center position in a tire axial direction of the first land portion; and where a groove width of each of the curved grooves gradually decreases from the first end toward the second end; and where the radius of curvature of the second curved portion is larger than the radius of curvature of the first curved portion; and where a length in the tire circumferential direction of the first curved portion is 30% to 70% of a length in the tire circumferential direction of the curved groove; the tread portion includes four land portions demarcated by main grooves continuous in the tire circumferential direction.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gerresheim et al. (US 5,996,661 – of record), as applied to claim 1 above, and further in view of Suzuki et al. (US 2017/0282651 A1 – of record).
Regarding claim 6, Gerresheim does not explicitly disclose a groove width of each of the curved grooves is 2 to 4 mm. In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the grooves to have a width 2 to 4 mm, as Suzuki discloses a tread pattern having curved auxiliary grooves 5 with a width of 0.5 mm to 5 mm, see [0078], [0080]. The auxiliary grooves being suitable for, see [0078], [0080] 
Allowable Subject Matter
Claims 8-9, and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art Gerresheim fails to teach, disclose or reasonably suggest forming the tread pattern according to the features of the aforementioned claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749